UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 15-6264


RAYMOND EDWARD GILL,

                Plaintiff - Appellant,

          v.

UNITED STATES   OF    AMERICA;   US   PAROLE   AND   PROBATION;   CJA-
ATTORNEY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-00111-RDB)


Submitted:   April 23, 2015                    Decided:    April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Edward Gill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond    Edward      Gill   appeals   the    district      court’s       order

denying relief on his complaint alleging violations pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), and 42 U.S.C. § 1983 (2012).                          We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                       Gill v.

United States, No. 1:15-cv-00111-RDB (D. Md. Feb. 12, 2015).                       We

dispense   with      oral    argument   because         the    facts    and     legal

contentions    are   adequately     presented      in    the   materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2